NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BARINDER SINGH,                                 No.    16-70957

                Petitioner,                     Agency No. A205-934-863

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 4, 2019**
                               San Francisco, California

Before:      PAEZ and COLLINS, Circuit Judges, and CHOE-GROVES,*** Judge.

      Barinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Jennifer Choe-Groves, Judge for the United States
Court of International Trade, sitting by designation.
and relief under the Convention Against Torture (“CAT”). Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039–40 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Singh’s testimony, asylum declaration, and

credible fear interview as to the circumstances surrounding the August 2012

incident of harm that Singh alleged. See id. at 1048 (adverse credibility finding

reasonable under the totality of the circumstances). Substantial evidence also

supports the agency’s determination that Singh’s corroborative evidence did not

otherwise establish his eligibility for relief, and in fact undermined Singh’s

credibility. See Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014) (petitioner’s

documentary evidence was insufficient to rehabilitate credibility or independently

support claim). Singh’s explanations do not compel a contrary conclusion. See

Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Thus, in the absence of credible

testimony, in this case, Singh’s asylum and withholding of removal claims fail.

See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      In his opening brief, Singh fails to substantively challenge the agency’s


                                          2                                      16-70957
denial of CAT relief; thus, any challenge is waived. See Lopez-Vasquez v. Holder,

706 F.3d 1072, 1079–80 (9th Cir. 2013) (issues not specifically raised and argued

in a party’s opening brief are waived).

      We lack jurisdiction to consider Singh’s contentions that any inconsistencies

in Singh’s testimony were caused by the use of a telephonic interpreter at Singh’s

merits hearing before the IJ, and that his due process rights were violated as a

result. See Barron v. Ashcroft, 358 F.3d 674, 677–78 (9th Cir. 2004) (court lacks

jurisdiction to review claims not presented to the agency); see also Sola v. Holder,

720 F.3d 1134, 1135–36 (9th Cir. 2013) (court lacks jurisdiction to address due

process argument that was not raised below and that could have been addressed by

the agency).

      We reject as unsupported by the record Singh’s contention that the IJ failed

adequately to analyze Singh’s withholding of removal claim.

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    16-70957